DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
	The limitation “a locking mechanism arranged at an end thereof and defining openings formed in areas of the two sidewalls not covered by the top wall for receiving a portion of one of the electrical connector or the mating connector” of claim 1, “an adapter including: a bottom wall and two sidewalls, the shielding housing received within the adapter between the two sidewalls; a plurality of attachment elements for mechanically fixing the adapter to a circuit board; and a locking mechanism arranged at an end of the adapter and defining openings formed through the two sidewalls for fixing one of the electrical connector or the mating connector to the adapter” of claim 17, “a locking mechanism arranged at an end thereof, the locking mechanism defining openings formed in two sidewalls of the shield housing receiving a portion of one of the electrical connector or the mating connector, the shielding housing formed from a single electrically conductive sheet 12.7.21/8888536_1-4-U.S. Application No.: 16/992,598 Reply to Final Office Action of October 7, 2021 folded around the receptacle” of claim 20 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847